Citation Nr: 1421879	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-10 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a sinus condition, including sinusitis and chronic rhinitis.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a disorder of the bilateral feet, including residuals of frostbite.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1965. 

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied the Veteran's claims for service connection for a sinus condition, a low back disorder, bilateral hearing loss, and a bilateral foot condition. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of service connection for a low back disorder, bilateral hearing loss, and a bilateral foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's sinus condition, to include sinusitis and chronic rhinitis, was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a sinus condition, including sinusitis and chronic allergic rhinitis, have been met.  38 U.S.C.A. § 1110, 1131 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance with regard to the Veteran's claim of entitlement to service connection for a sinus condition, including sinusitis and chronic allergic rhinitis, is not required, and deciding the appeal is not prejudicial to the Veteran.

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

The Veteran contends that he developed a sinus condition while serving on active duty.  Service treatment records reflect that the Veteran complained of sinus problems on several occasions during his active service.  Specifically, a January 1965 record shows that the Veteran presented with head congestion attributed to rhinitis.  That same month, the Veteran was diagnosed with sinusitis after presenting with complaints of pain over the right frontal sinus and a thick yellow mucous discharge from the right nostril.  Additionally, a June 1965 record reflects a diagnosis of sinus headaches.  

Post service, the Veteran's private medical records reflect that he reported a history of treatment for allergy and sinus issues in May 1985.  A January 1989 record from Dr. J. Williams reflects a diagnosis of allergic rhinitis.  Additional treatment records from Sumter Otologic and Allergy Clinic show an October 1998 examination which noted acute rhinitis and provided an impression of sinusitis and rhinitis.  

More recent private treatment records from the Sumter Asthma and Allergy Center contain a January 2002 patient intake examination reflecting that the Veteran reported that his severe sinus symptoms first manifested when he was stationed in Germany in the mid 1960's, so during his active service.  The diagnosis was chronic rhinitis with a history of acute sinusitis.  Further records dated from August 2004, through August 2008 reflect continued treatment for chronic rhinitis, with periodic notations of possible sinus disease.  See, e.g., Records Dated in January 2006, September 2006, October 2006, August 2007, March 2008, and August 2008.

At the September 2009 VA sinus examination, the Veteran reported a history of sinus problems since 1965.  A CT scan showed significant maxillary sinus disease on the right with significant mucous membrane thickening and almost complete opacification.  The examiner also noted minimal evidence of ethmoid sinus disease.  The VA examiner diagnosed chronic allergic rhinitis and right maxillary sinusitis.

In a December 2009 addendum opinion, the VA examiner noted the Veteran's in-service history of sinus issues, including his sinus headaches and the notation of sinusitis in his STRs.  However, because these notations were unconfirmed by radiological reports, the examiner stated that he could not resolve the issue of whether the Veteran's currently diagnosed sinusitis was caused by or related to his active service without resorting to mere speculation.  As to the chronic rhinitis, the examiner stated that that the Veteran "clearly" suffers from allergic rhinitis and characterized the etiological issue as "uncontested."  

Here, the preponderance of the evidence supports the Veteran's claim.  Importantly, although the VA examiner could not resolve the issue of the etiology of the Veteran's current sinusitis, the evidence of record shows that the Veteran was treated for sinus symptoms during service, which have continued since that time.  In that regard, the Veteran has competently reported as to the onset and duration of his sinus symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 363 (2005).  Moreover, he stated in January 2002 that his sinus symptoms have been present since his active service.  This statement was made more than seven years prior to his submission of the claim for service connection, lending further credence to his assertions.  Thus, the Board finds the Veteran's statement that his sinus symptoms began during active service, and have continued unabated since that time to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Finally, as the post-service medical evidence confirms current diagnoses of both chronic rhinitis and sinusitis, the Board finds that the criteria for service connection are met.  See Shedden, 381 F.3d at 1166-67.

Thus, following a full review of the record, and resolving all doubt in favor of the Veteran, the claim of entitlement to service connection for a sinus condition, including sinusitis and chronic rhinitis, is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a sinus condition, including sinusitis and allergic rhinitis, is granted.


REMAND

The Veteran requested a Travel Board hearing in a hearing request form dated February 22, 2010.  He never withdrew this request.  Although the Veteran indicated that he did not want a Board hearing on his March 2010 substantive appeal (VA form 9), the Board does not construe this as a withdrawal.  Especially considering the subsequent confirmation of the hearing request in the March 2010 statement of accredited representative (VA Form 646), the Board sees the indication on the Veteran's March 2010 Form 9 as merely an oversight.  As the Veteran has requested a Travel Board hearing and has never withdrawn this request, he is entitled to this hearing before deciding his claims of entitlement to service connection for a low back disorder, bilateral hearing loss, and a bilateral foot condition.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2013).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  Both he and his representative should be notified of the date this hearing is scheduled for and apprised of the time and location of it, and this notice should be documented in the claims file. If the Veteran changes his mind and elects not to have this hearing, or fails to report for it on the date scheduled, then also document this in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


